Citation Nr: 1612643	
Decision Date: 03/29/16    Archive Date: 04/07/16

DOCKET NO.  09-43 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 60 percent for coronary artery disease with atrial fibrillation.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel

INTRODUCTION

The Veteran had active service from May 1975 to October 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, that reduced the evaluation of coronary artery disease with atrial fibrillation from 60 percent to 30 percent, effective March 1, 2009.  

In a January 2011 rating decision, the RO increased the evaluation back to 60 percent, but only effective from June 24, 2010.  

In June 2012, the Veteran testified during a videoconference hearing before the undersigned Acting Veterans Law Judge.  In an October 2013 decision, the Board granted a restoration of the 60 percent rating, and remanded the issue of entitlement to a rating in excess of 60 percent.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

While the AOJ complied with the Board's prior remand directives, the evidence of record warrants another remand for further development.  

The Veteran was last examined by VA for his coronary artery disease with atrial fibrillation in February 2012, at which time he exhibited left ventricular dysfunction with an ejection fraction of 69 percent.  Evidence added to the record since that time shows ejection fractions of 45 percent and 50 percent in May 2012, 45 percent in May 2013, and 31 percent in November 2013.  A May 2014 VA treatment note reflects the Veteran's report that a stress test done three months ago was negative.  However, the findings are not of record and the November 2013 private treatment note showing the ejection fraction of 31 reflects that there is no evidence of left ventricular dilatation with stress, which appears to explain the Veteran's report.  

As noted by the Veteran's representative in a March 2016 statement, the ejection fraction of 31 percent is just 2 percent above the criteria for a 100 percent rating under Diagnostic Code 7005.  38 C.F.R. § 4.104 (2015).  Moreover, the evidence indicates a worsening of the Veteran's disability since the last VA examination.  Thus, the Veteran should be afforded a new examination to ascertain the current severity of his coronary artery disease with atrial fibrillation.

Prior to the examination, any outstanding medical records should be obtained.  The record contains VA treatment notes through September 2014.  Thus, any treatment notes since that time should be obtained.  The record also contains private treatment notes through November 2013.  Thus, the Veteran should be asked to provide the names of any healthcare providers who have treated him for his disability since that time.  

Accordingly, the case is REMANDED for the following actions:

1.  Ask the Veteran to provide the names of any healthcare providers who have treated him for his coronary artery disease with atrial fibrillation since November 2013.  Obtain all adequately identified records.

2.  Obtain any VA treatment notes since September 2014.

3.  Then, schedule the Veteran for a VA examination to determine the severity of his coronary artery disease with atrial fibrillation.  The examiner should review the claims file and note that review in the report.  All indicated tests should be conducted.  The examiner should set forth all objective findings, particularly the current severity of symptoms.  The examiner should specify whether the Veteran's disability manifests in chronic congestive heart failure; workload of 3 METs or less resulting in dyspnea, fatigue, angina, dizziness, or syncope; or left ventricular dysfunction with an ejection fraction of less than 30 percent.  A rationale for all opinions should be provided.

4.  Then, readjudicate the claim.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case, allow the appropriate time for response, and then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

